 
MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated November 17,
2007, is entered into by and among New Paradigm Productions, Inc., a Nevada
corporation which will change its corporate name to China Marine Food Group
Limited (the “Company”), Sterne Agee & Leach, Inc., as agent for the Investors
(defined below) (“Sterne Agee”), Pengfei Liu, as the make good pledgor (the
“Make Good Pledgor”), and Interwest Transfer Co., Inc., as the make good escrow
agent (the “Make Good Escrow Agent”).
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the “Investors”) has entered into a Securities Purchase Agreement,
dated of even date hereof (the “Purchase Agreement”), evidencing their
participation in the Company's private offering (the “Offering”) of Units. As an
inducement to the Investors to participate in the Offering and as set forth in
the Purchase Agreement, the Make Good Pledgor agreed to place the Escrow Shares
(as defined in Section 3 hereto) into escrow for the benefit of the Investors in
the event the Company fails to satisfy certain After-Tax Net Income thresholds.
 
WHEREAS, pursuant to the requirements of the Purchase Agreement, the Company and
Make Good Pledgor have agreed to establish an escrow on the terms and conditions
set forth in this Make Good Agreement;
 
WHEREAS, Sterne Agee has agreed to act as agent for the Investors in connection
with this Make Good Agreement and the Investors have consented thereto pursuant
to the terms and conditions of that are set out in the Purchase Agreement; and
 
WHEREAS, the Make Good Escrow Agent has agreed to act as escrow agent pursuant
to the terms and conditions of this Make Good Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement.
 
2. Appointment of Make Good Escrow Agent. The Make Good Pledgor, Sterne Agee and
the Company hereby appoint Make Good Escrow Agent to act in accordance with the
terms and conditions set forth in this Make Good Agreement, and Make Good Escrow
Agent hereby accepts such appointment and agrees to act in accordance with such
terms and conditions.
 
3. Establishment of Escrow. Within one Trading Day following the execution of
the Purchase Agreement, the Make Good Pledgor shall deliver, or cause to be
delivered, to the Make Good Escrow Agent certificates evidencing a number of
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) equal to the 2008 Make Good Shares and the 2009 Make Good Shares along
with undated stock powers with Medallion guarantees, in the form and number
acceptable to the Investors in their reasonable discretion (or such other signed
instrument of transfer acceptable to the Company’s Transfer Agent (as defined in
Section 5a below)). The 2008 Make Good Shares and the 2009 Make Good Shares are
collectively referred to herein as the “Escrow Shares”. The parties hereby agree
that in conjunction with a negotiated sale, open market sale or other transfer
of Investor’s Securities, Investor shall have the right to assign to a
transferee all or a portion of its right in the Escrow Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Representations of the Make Good Pledgor and Company. The Make Good Pledgor
and Company hereby represent and warrant, severally and not jointly, as to
itself only, to Sterne Agee and the Investors as follows:
 
a. The Make Good Pledgor has all individual power and authority to enter into
this Agreement and to carry out his obligations hereunder. This Agreement has
been duly executed by the Make Good Pledgor, and when delivered by the Make Good
Pledgor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Make Good Pledgor, enforceable against him in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
b. The Make Good Pledgor is the sole record and beneficial owner of the Escrow
Shares, as the term beneficial owner is defined under Rule 13d-3(d) under the
Exchange Act, free and clear of all pledges, liens and encumbrances.
 
c. All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and are free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.
 
d. Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.
 
5. Disbursement of Escrow Shares.
 
a. Fiscal Year Ended December 31, 2008. The Make Good Pledgor agrees that if the
After-Tax Net Income for the fiscal year ended December 31, 2008 reported in the
Company’s 2008 Annual Report, and as adjusted in accordance with Section 5.2(a)
of the Purchase Agreement, is less than the 2008 Guaranteed ATNI, Sterne Agee
shall provide written instruction (with a copy to the Company) to the Make Good
Escrow Agent to instruct the Company’s transfer agent (“Transfer Agent”) to
transfer to each Investor their pro rata share of the 2008 Make Good Shares as
determined under Section 5.2(a) of the Purchase Agreement. The Make Good Escrow
Agent and Transfer Agent need only rely on the letter of instruction from Sterne
Agee in this regard and will disregard any contrary instructions. Sterne Agee’s
instructions as to the allocation of the 2008 Make Good Shares shall be based on
Exhibit A hereto and the Make Good Escrow Agent and the Transfer Agent shall be
entitled to rely on the calculations on Exhibit A as provided by Sterne Agee in
releasing the Escrow Shares for disbursement, with no further responsibility to
calculate or confirm amounts. If the Company’s 2008 Annual Report reflect that
the 2008 Guaranteed ATNI has been achieved, no transfer of the 2008 Make Good
Shares shall be required by this Section and Sterne Agee shall provide written
instruction (with a copy to the Company) to the Make Good Escrow Agent to return
all 2008 Make Good Shares deposited with the Make Good Escrow Agent to the Make
Good Pledgor within seven Business Days after the Make Good Determination Date,
provided that Make Good Escrow Agent is given notice by Sterne Agee of the 2008
Annual Report’s filing and results. Subject to the timing of the Transfer Agent,
transfers of 2008 Make Good Shares required under this Section shall be made to
Investors within seven Business Days after the Make Good Determination Date.
 
 
2

--------------------------------------------------------------------------------

 
 
b. Fiscal Year Ending December 31, 2009. The Make Good Pledgor agrees that if
the Company’s After-Tax Net Income for the fiscal year ended December 31, 2009
reported in the Company’s 2009 Annual Report, and as adjusted in accordance with
Section 5.2(b) of the Purchase Agreement, is less than the 2009 Guaranteed ATNI,
Sterne Agee shall provide written instruction (with a copy to the Company) to
the Make Good Escrow Agent to instruct the Transfer Agent to transfer to each
Investor their pro rata share of the 2009 Make Good Shares as determined under
Section 5.2(b) of the Purchase Agreement. The Make Good Escrow Agent need only
rely on the letter of instruction from Sterne Agee in this regard and will
disregard any contrary instructions. Sterne Agee’s instructions as to the
allocation of the 2009 Make Good Shares shall be based on Exhibit A hereto and
the Make Good Escrow Agent shall be entitled to reply on the calculations on
Exhibit A as provided by Sterne Agee in releasing the Escrow Shares for
disbursement, with no further responsibility to calculate or confirm amounts. If
the Company’s 2009 Annual Report reflect that the 2009 Guaranteed ATNI has been
achieved, no transfer of the 2009 Make Good Shares shall be required by this
Section and Sterne Agee shall provide written instruction (with a copy to the
Company) to the Make Good Escrow Agent to return all 2009 Make Good Shares
deposited with the Make Good Escrow Agent to the Make Good Pledgor within seven
Business Days after the Make Good Determination Date, provided that Make Good
Escrow Agent is given notice by Sterne Agee of the 2009 Annual Report’s filing
and results. Subject to the timing of the Transfer Agent, transfers of 2009 Make
Good Shares required under this Section shall be made to Investors within seven
Business Days after the date the Make Good Determination Date.
 
 
3

--------------------------------------------------------------------------------

 
 
c. In connection with the foregoing, the Make Good Pledgor agrees that within
one Trading Day following execution of the Purchase Agreement, the Make Good
Pledgor will deposit the 2008 Make Good Shares and 2009 Make Good Shares into
escrow in accordance with this Agreement along with undated stock powers with
Medallion guarantees (or with such other instruments of transfer as in
accordance with the requirements of the Company’s transfer agent), in the form
and number acceptable to the Investors in their reasonable discretion, and the
handling and disposition of the 2008 Make Good Shares and 2009 Make Good Shares
in accordance with Section 5(a) and 5(b) of this Agreement. The parties hereby
agree that in conjunction with a negotiated sale, open market sale or other
transfer of Investor’s Securities, Investor shall have the right to assign to a
transferee all or a portion of its right in the Escrow Shares.
 
d. The Make Good Escrow Agent covenants and agrees that upon any transfer of
2008 Make Good Shares or 2009 Make Good Shares to the Investors in accordance
with this Agreement, the Make Good Escrow Agent shall promptly instruct the
Transfer Agent to reissue such 2008 Make Good Shares or 2009 Make Good Shares in
the applicable Investor’s name and deliver the same as directed by such
Investor.
 
e. The Company and Made Good Pledgor covenant and agree, to provide the Make
Good Escrow Agent with certified tax identification numbers by furnishing
appropriate forms W-9 or W-8 and such other forms and documents that the Make
Good Escrow Agent may request, including appropriate W-9 or W-8 forms for each
Investor. The Company and Make Good Pledgor understand that if such tax
reporting documentation is not provided and certified to the Make Good Escrow
Agent, the Make Good Escrow Agent may be required by the Internal Revenue Code
of 1986, as amended, and the Regulations promulgated thereunder, to withhold a
portion of any interest or other income earned on the investment of the Escrow
Property.
 
f. The Company and the Make Good Escrow Agent covenant and agree to provide, and
cause others under their control to provide, to Sterne Agee, on a timely basis,
any documents or information Sterne Agee may require in its reasonable
discretion in order to carry out and enforce the terms and duties under this
Make Good Agreement.
 
6. Duration. This Make Good Agreement shall terminate on the distribution of all
the Escrow Shares. The Company agrees to promptly provide the Make Good Escrow
Agent written notice of the filing with the Commission of any financial
statements or reports referenced herein.
 
7. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the Purchase Agreement and in accordance with this Make Good Agreement, (i)
Make Good Pledgor covenants and agrees to execute all such instruments of
transfer (including stock powers and assignment documents) as are customarily
executed to evidence and consummate the transfer of the Escrow Shares from Make
Good Pledgor to the Investors, to the extent not done so in accordance with
Section 5, and (ii) following its receipt of the documents referenced in Section
5(c), the Company and Make Good Escrow Agent covenant and agree to cooperate
with the Transfer Agent so that the Transfer Agent promptly reissues such Escrow
Shares in the applicable Investor’s name and delivers the same as directed by
such Investor. Until such time as (if at all) the Escrow Shares are required to
be delivered pursuant to the Purchase Agreement and in accordance with this Make
Good Agreement, any dividends payable in respect of the Escrow Shares and all
voting rights applicable to the Escrow Shares shall be retained by Make Good
Pledgor. Should the Make Good Escrow Agent receive dividends or voting
materials, such items shall not be held by the Make Good Escrow Agent, but shall
be passed immediately on to the Make Good Pledgor and shall not be invested or
held for any time longer than is needed to effectively re-route such items to
the Make Good Pledgor.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Make Good Escrow Agent and/or Sterne Agee shall have the right to
consult and hire counsel and/or to institute an appropriate interpleader action
to determine the rights of the parties. Make Good Escrow Agent and/or Sterne
Agee are also each hereby authorized to institute an appropriate interpleader
action upon receipt of a written letter of direction executed by the parties so
directing either Make Good Escrow Agent or Sterne Agee. If Make Good Escrow
Agent or Sterne Agee is directed to institute an appropriate interpleader
action, it shall institute such action not prior to thirty (30) days after
receipt of such letter of direction and not later than sixty (60) days after
such date. Any interpleader action instituted in accordance with this Section 8
shall be filed in any court of competent jurisdiction in the State of New York
or the State of California or the State of Utah, and the Escrow Shares in
dispute shall be deposited with the court and in such event Make Good Escrow
Agent and Sterne Agee shall be relieved of and discharged from any and all
obligations and liabilities under and pursuant to this Make Good Agreement with
respect to the Escrow Shares and any other obligations hereunder.
 
9. Exculpation and Indemnification of Make Good Escrow Agent and Sterne Agee.
 
a. Make Good Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise. Make Good Escrow
Agent acts under this Make Good Agreement as a depositary only and is not
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness or validity of the subject matter of the escrow, or any part
thereof, or for the form or execution of any notice given by any other party
hereunder, or for the identity or authority of any person executing any such
notice. Make Good Escrow Agent will have no duties or responsibilities other
than those expressly set forth herein. Make Good Escrow Agent will be under no
liability to anyone by reason of any failure on the part of any party hereto
(other than Make Good Escrow Agent) or any maker, endorser or other signatory of
any document to perform such person's or entity's obligations hereunder or under
any such document. Except for this Make Good Agreement and instructions to Make
Good Escrow Agent pursuant to the terms of this Make Good Agreement, Make Good
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Sterne Agee’s sole obligation under this Make Good Agreement
is to provide written instruction to Make Good Escrow Agent (following such time
as the Company files certain periodic financial reports as specified in Section
5 hereof) directing the distribution of the Escrow Shares. Sterne Agee will
provide such written instructions upon review of the relevant earnings per share
and/or After-Tax Net Income amount reported in such periodic financial reports
as specified in Section 5 hereof. Sterne Agee is not charged with any obligation
to conduct any investigation into the financial reports or make any other
investigation related thereto. In the event of any actual or alleged mistake or
fraud of the Company, its auditors or any other person (other than Sterne Agee)
in connection with such financial reports of the Company, Sterne Agee shall have
no obligation or liability to any party hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
b. Make Good Escrow Agent will not be liable for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, absent gross negligence
or willful misconduct. Make Good Escrow Agent may rely conclusively on, and will
be protected in acting upon, any order, notice, demand, certificate, or opinion
or advice of counsel (including counsel chosen by Make Good Escrow Agent),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
reasonably believed by Make Good Escrow Agent to be genuine and to be signed or
presented by the proper person or persons. The duties and responsibilities of
the Make Good Escrow Agent hereunder shall be determined solely by the express
provisions of this Make Good Agreement and no other or further duties or
responsibilities shall be implied, including, but not limited to, any obligation
under or imposed by any laws of the State of California upon fiduciaries. THE
MAKE GOOD ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I)
DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER,
OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO
HAVE DIRECTLY RESULTED FROM THE MAKE GOOD ESCROW AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES
OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST PROFITS), EVEN IF
THE MAKE GOOD ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
c. The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of the Make Good Escrow Agent, Sterne Agee and
any of their principals, partners, agents, employees and affiliates from and
against any expenses, including reasonable attorneys' fees and disbursements,
damages or losses suffered by Make Good Escrow Agent or Sterne Agee in
connection with any claim or demand, which, in any way, directly or indirectly,
arises out of or relates to this Make Good Agreement or the services of the Make
Good Escrow Agent or Sterne Agee hereunder; except, that if the Make Good Escrow
Agent or Sterne Agee is guilty of willful misconduct or gross negligence under
this Make Good Agreement, then the Make Good Escrow Agent or Sterne Agee, as the
case may be, will bear all losses, damages and expenses arising as a result of
its own willful misconduct or gross negligence. Promptly after the receipt by
the Make Good Escrow Agent or Sterne Agee of notice of any such demand or claim
or the commencement of any action, suit or proceeding relating to such demand or
claim, the Make Good Escrow Agent or Sterne Agee, as the case may be, will
notify the other parties hereto in writing. For the purposes hereof, the terms
"expense" and "loss" will include all amounts paid or payable to satisfy any
such claim or demand, or in settlement of any such claim, demand, action, suit
or proceeding settled with the express written consent of the parties hereto,
and all costs and expenses, including, but not limited to, reasonable attorneys'
fees and disbursements, paid or incurred in investigating or defending against
any such claim, demand, action, suit or proceeding. The provisions of this
Section 9 shall survive the termination of this Make Good Agreement, and the
resignation or removal of the Make Good Escrow Agent.
 
 
6

--------------------------------------------------------------------------------

 
 
10. Compensation of Make Good Escrow Agent. Make Good Escrow Agent shall be
entitled to compensation for its services as stated in the fee schedule attached
hereto as Exhibit B, which compensation shall be paid by the Company. The fee
agreed upon for the services rendered hereunder is intended as full compensation
for Make Good Escrow Agent's services as contemplated by this Make Good
Agreement; provided, however, that in the event that Make Good Escrow Agent
renders any material service not contemplated in this Make Good Agreement, or
there is any assignment of interest in the subject matter of this Make Good
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or Make Good Escrow Agent is made a party to any litigation
pertaining to this Make Good Agreement, or the subject matter hereof, then Make
Good Escrow Agent shall be reasonably compensated by the Company for such
extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Make Good
Escrow Agent shall be required to provide written notice to the Company of such
costs and/or expenses and the relevancy thereof and Make Good Escrow Agent shall
not be permitted to incur any such costs and/or expenses prior to receiving
written approval from the Company, which approval shall not be unreasonably
withheld.
 
11. Resignation of Make Good Escrow Agent. At any time, upon ten (10) days'
written notice to the Company, Make Good Escrow Agent may resign and be
discharged from its duties as Make Good Escrow Agent hereunder. As soon as
practicable after its resignation, Make Good Escrow Agent will promptly turn
over to a successor escrow agent appointed by the Company the Escrow Shares held
hereunder upon presentation of a document appointing the new escrow agent and
evidencing its acceptance thereof. If, by the end of the 10-day period following
the giving of notice of resignation by Make Good Escrow Agent, the Company shall
have failed to appoint a successor escrow agent, Make Good Escrow Agent may
interplead the Escrow Shares into the registry of any court having jurisdiction.
 
12. Records. Make Good Escrow Agent shall maintain accurate records of all
transactions hereunder. Promptly after the termination of this Make Good
Agreement or as may reasonably be requested by the parties hereto from time to
time before such termination, Make Good Escrow Agent shall provide the parties
hereto, as the case may be, with a complete copy of such records, certified by
Make Good Escrow Agent to be a complete and accurate account of all such
transactions. The authorized representatives of each of the parties hereto shall
have access to such books and records at all reasonable times during normal
business hours upon reasonable notice to Make Good Escrow Agent and at the
requesting party’s expense.
 
 
7

--------------------------------------------------------------------------------

 
 
13. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
14. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
15. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 
16. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of California without giving effect to
the principles of conflicts of laws thereof.
 
17. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
18. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Make Good Escrow Agent), which fees may be set by the court in the trial of such
action or may be enforced in a separate action brought for that purpose, and
which fees shall be in addition to any other relief that may be awarded.
 
 
8

--------------------------------------------------------------------------------

 
 
19.  Merger or Consolidation. Any corporation or association into which the Make
Good Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Make Good Escrow Agent is a
party, shall be and become the successor escrow agent under this Escrow
Agreement and shall have and succeed to the rights, powers, duties, immunities
and privileges as its predecessor, without the execution or filing of any
instrument or paper or the performance of any further act.


20. Authorized Signers. The Company and Sterne Agee will execute and deliver
Exhibit C-1 and Exhibit C-2, respectively, to this Make Good Agreement
concurrent with the execution hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 

       
COMPANY:
 
NEW PARADIGM PRODUCTIONS, INC.
 
   
   
  By:   /s/ Pengfei Liu  

--------------------------------------------------------------------------------

Name: Pengfei Liu   Title: Chief Executive Officer
c/o Huaboa Mingxiang Foodstuff Co., Ltd.
Da Bao Industrial Zone
Shishi Fujian
People’s Republic of China
Facsimile: 86-595-88982319

 

       
MAKE GOOD PLEDGOR
 
Pengfei Liu:
 
   
   
  /s/ Pengfei Liu  

--------------------------------------------------------------------------------

c/o Huaboa Mingxiang Foodstuff Co., Ltd.
 
Da Bao Industrial Zone
Shishi Fujian
People’s Republic of China
Facsimile: 86-595-88982319



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR OTHER
PARTIES FOLLOWS]
 
 
10

--------------------------------------------------------------------------------

 
 

       
ESCROW AGENT:
 
INTERWEST TRANSFER CO., INC., as Make
Good Escrow Agent
 
   
   
  By:   /s/ Kurtis D. Hughes  

--------------------------------------------------------------------------------

Name: Kurtis D. Huges
 
Title: Vice President
1981 East 4800 South, Suite 100
Salt Lake City, Utah, 84117
Facsimile: (801) 277-3147

 

       
AGENT:
 
STERNE AGEE & LEACH, INC.
 
   
 

 
By:   /s/ Mark T. Behrman  

--------------------------------------------------------------------------------

Name: Mark T. Behrman
Title: Managing Director
 
 
Sterne Agee & Leach, Inc.
2901 W. Coast Highway, Ste. 230
Newport Beach, CA 92663
Attn: Patrick L. Winton
Facsimile: (949) 270-2936

 
 
Exhibit C-2

--------------------------------------------------------------------------------

 
 